Title: From Thomas Jefferson to Henry Wheaton, 15 February 1821
From: Jefferson, Thomas
To: Wheaton, Henry


            
            Monticello
Feb. 15. 21.
          I thank you, Sir, for the very able Discourse you have been so kind as to send me on international law. I concur much in it’s doctrines, and very particlarly in it’s estimate of the Lacedaemonian character. how such a tribe of savages ever acquired the admiration of the world has always been beyond my comprehension. I can view them but on a level with our American Indians, and I see in Logan, Tecumseh & the little Turtle fair parallels for their Brasidas, Agesilaus Etc. the difficulty is to concieve that such a horde of Barbarians could so long remain unimproved, in the neighborhood of a people so polished as the Athenians; to whom they owe all their fame & that their name is now known to the world. all the good that can be said of them is that they were as brave as bull-dogs. I salute you with very great respect.Th: Jefferson